O’Connor, J.,
concurring in judgment only.
{¶ 37} I concur in judgment only to emphasize my disapproval of R.C. 955.11(A)(4)(a)(iii), which identifies pit bulls as vicious animals per se.
{¶ 38} Breed-specific prohibitions, limitations, and restrictions are justified by labeling dogs as “inherently dangerous” by virtue of the particular breed’s alleged characteristics. Contrary to that assumption, dangerous animal behavior is the function of inherently dangerous dog owners, not inherently dangerous dogs.
{¶ 39} The statistics offered at trial in this case may support a correlation between pit bulls and the frequency and severity of injuries they cause to people in urban settings, but they do not establish the conclusion that pit bulls must necessarily pose a danger. Indeed, experts in the canine field who rate the temperament of different breeds of dogs conclude that pit bulls have a better temperament than many other common breeds of dogs used as pets, including the miniature poodle and Shih-Tzu. See Karyn Grey, Breed-Specific Legislation Revisited: Canine Racism or the Answer to Florida’s Dog Control Problems? (2003), 27 Nova L.Rev. 415, 436, and fns. 147 and 148.
{¶ 40} A more thorough analysis of the dynamic would demonstrate that the danger posed is the result of some dog owners, including drug dealers, who deliberately increase the dog’s aggression and lethality through abuse or other specific methods of training. Other owners simply fail to properly train and supervise the animal, thereby creating dangerous behavior by the dog.
{¶ 41} Almost all domestic animals can cause significant injuries to humans, and it is proper to require that all domestic animals be maintained and controlled. Laws to that effect are eminently reasonable for the safety of citizens and of the animal. Because the danger posed by vicious dogs and pit bulls arises from the owner’s failure to safely control the animal, rational legislation should focus on the owner of the dog rather than the specific breed that is owned.
Robert J. Triozzi, Cleveland Law Director, and Victor R. Perez, Chief Prosecutor, urging reversal for amicus curiae city of Cleveland.
Debora M. Bresch, urging affirmance for amicus curiae American Society for the Prevention of Cruelty to Animals.
Scott J. Saum and Carolyn Chan, urging affirmance for amicus curiae American Canine Foundation.